Case 8:15-cv-01228-DOC-MRW Document 142 Filed 05/10/19 Page 1 of 2 Page ID #:2017




     1
     2
     3
     4
     5
     6
     7
     8                                UNITED STATES DISTRICT COURT
     9                              CENTRAL DISTRICT OF CALIFORNIA
    10                               SOUTHERN DIVISION (SANTA ANA)
    11
    12 JULIANA GRIFFO,                                        Case No. 8:15-cv-01228-DOC (JCGx)
    13                       Plaintiff,                       Hon. David O. Carter – Courtroom 9D
    14             v.
                                                              ORDER OF DISMISSAL WITH
    15 OCULUS VR, INC. and PALMER                             PREJUDICE [141]
       LUCKEY,
    16
               Defendants.
    17
                                                              4th Amended Complaint
    18                                                                      Filed:  9/26/2016
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         15546.1:9580695.1
                                                          1               Case No. 8:15-cv-01228-DOC (JCGx)
                                     ORDER OF DISMISSAL WITH PREJUDICE
Case 8:15-cv-01228-DOC-MRW Document 142 Filed 05/10/19 Page 2 of 2 Page ID #:2018




     1             Upon consideration of Plaintiff Juliana Griffo (“Plaintiff”) and Defendants
     2 Oculus VR, Inc., and Palmer Luckey (“Defendants” and collectively, the “Parties”),
     3 Joint Stipulation to Dismiss With Prejudice, and good cause appearing therefore, it
     4 is hereby ORDERED that the above-entitled case is dismissed with prejudice, with
     5 each side to bear its own costs, pursuant to the stipulation of the Parties.
     6             IT IS SO ORDERED.
     7
               May 10
     8 DATED: ________________, 2019
                                                   HON. DAVID O. CARTER
     9
                                                   United States District Judge
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         15546.1:9580695.1
                                                      2               Case No. 8:15-cv-01228-DOC (JCGx)
                                ORDER OF DISMISSAL WITH PREJUDICE
